Citation Nr: 0429170	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  02-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to the restoration of special monthly 
compensation for completely arrested pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	James P. Hood, Esq.


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to April 
1957.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision of the Regional Office (RO), 
which informed the veteran that he could not be paid 
concurrent special monthly compensation benefits under 
38 C.F.R. § 3.350(g)(1), as well as service-connected 
compensation benefits.  

In an April 2004 letter, the veteran's representative raised 
claims regarding a left thoracotomy and limitation of lung 
capacity.  These matters are REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran is service-connected for inactive 
tuberculosis, evaluated as zero percent disabling, effective 
from June 4, 1968.   

2.  The veteran's service-connected tuberculosis had 
"completely arrested," effective from June 4, 1957.

3.  The veteran is currently receiving VA compensation 
benefits for a service-connected back disability, which is 
rated as 10 percent disabling, effective from December 27, 
1999.


CONCLUSION OF LAW

The veteran may not be paid special monthly compensation 
benefits under the provisions of 38 U.S.C.A. § 314(q) (1968) 
(repealed by sec. 4(a) of Public Law 
90-493) while in receipt of other service-connected 
compensation.  38 C.F.R. § 3.350(g) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran was in receipt of a now repealed 
benefit, which afforded some veterans a minimum $67 special 
monthly compensation benefit for service-connected arrested 
tuberculosis.  When he was awarded a compensable rating for 
another service-connected disability, this special monthly 
compensation was discontinued.  He argues that he should be 
entitled to both periodic monthly benefit payments.    

A January 1960 rating decision reveals that the veteran was 
service-connected for "pleurisy, tuberculosis, arrested."  
His assigned ratings were graduated at 100 percent from April 
1957 to June 1959; 50 percent from June 1959 to June 1963; 30 
percent from June 1963 to June 3, 1968; and zero percent 
(noncompensable) effective from June 4, 1968.  That rating 
action also shows that the veteran's tuberculosis had 
completely arrested from June 4, 1957, and that the veteran 
was entitled to special monthly compensation under 38 U.S.C. 
§ 314(q) (now 38 U.S.C.A. § 1114).  Historically, the 
veteran's service-connected back disability was rated at zero 
percent from April 1957.  

Prior to August 19, 1968, a monthly rate of $67 pursuant to 
38 U.S.C. § 314(q) was the minimum monthly compensation 
payable for a certain class of veterans who had inactive 
tuberculosis (complete arrest).  In August 1968, 38 U.S.C. 
§ 314(q) was repealed.  Pub. L. No. 90-493, Section 4(a) 
(August 19, 1968, 82 Stat. 809).  However, section 4(b) of 
Pubic Law No. 90-493 protected the prior entitlement to the 
minimum monthly payment amount for those veterans receiving 
or entitled to receive this special compensation as of August 
19, 1968.  Here, the veteran was in receipt of the $67 
special monthly compensation benefit prior to the change in 
the law and his payment was continued.  See 38 C.F.R. 
§ 3.959.

In an April 2000 rating decision, his previously 
noncompensable service-connected back disability rating was 
increased to 10 percent, effective from December 27, 1999.  
The veteran was informed by a March 28, 2000 VA letter that 
his disability compensation had increased to $98 per month, 
because of this change in his back evaluation.  Another VA 
letter, dated August 7, 2000, shows that VA explained to the 
veteran that while he remained entitled to the rate of 
special monthly compensation previously available for 
arrested tuberculosis, he could not be paid the $67 benefit 
in conjunction with other disabilities for which he was 
receiving service-connected compensation.  

The RO took this action, paying the veteran compensation 
benefits at the 10 percent level in lieu of the special 
minimum $67 benefit, in accordance with the provisions of 38 
C.F.R. § 3.350(g)(1).  That regulation provides that the 
special monthly compensation payable under that section is 
not to be combined with or added to any other disability 
compensation.

The veteran argues that because he has remained in receipt of 
his special monthly compensation and zero percent rating for 
tuberculosis for well over 20 years, the $67 monthly benefit 
payment should be protected, regardless of his other 
disability ratings.  

Pursuant to 38 C.F.R. § 3.921(b), a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by VA, will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  The 20-year period will be computed from the 
effective date of the evaluation to the effective date of 
reduction of evaluation.

After a review of the applicable law and regulation, the 
Board concludes that the veteran is not legally entitled to 
receive the concurrent benefits he desires.  

The statute in effect prior to the 1968 amendment repealing 
the $67 special monthly compensation benefit stated:  

[I]f the veteran is shown to have had a 
service-connected disability resulting 
from an active tuberculosis disease, 
which disease in the judgment of the 
Administrator has reached a condition of 
complete arrest, the monthly compensation 
shall be not less than $67.

38 U.S.C. § 314(q) (1968).  

Although it is true that the veteran has been receiving this 
special monthly compensation for more than 30 years, the 
specific statute applicable to the veteran is clear that "a 
minimum level" of compensation for an eligible veteran 
"shall not be less than $67."  The plain meaning of the 
statute must be given full effect.  In this case, the RO has 
not reduced the veteran's compensation to an amount less than 
$67.  Instead, at the time of the April 2000 rating decision, 
it had increased his monthly compensation to $98.  Also, 
since the compensation rate tables are essentially indexed 
for inflation, the receipt of the 10 percent rating is more 
advantageous to the veteran, as currently, his monthly 
periodic benefit rate payment has increased to $106 as of 
December 1, 2003.  

As the August 2000 letter stated, he remains an eligible 
veteran under 38 U.S.C.§ 314(q) (1968).  Thus, if the 
veteran's service-connected back disability were ever to 
improve, and he was no longer entitled to receive service-
connected disability compensation, the $67 special monthly 
compensation minimum benefit payment could resume.  

Even if the statute were not plain on its face, the 
applicable regulations, both prior to August 19, 1968, and 
currently, clearly state that a veteran cannot combine 
special monthly compensation under subsection (q) with, or 
add it to, any other disability compensation:

For a veteran who was receiving or 
entitled to receive compensation for 
tuberculosis on August 19, 1968, the 
minimum monthly rate is $67.  This 
minimum special monthly compensation is 
not to be combined with or added to any 
other disability compensation. 

38 C.F.R. § 3.350(g)(1) (2003).  

This is a reasonable exercise of agency "gap filling" 
discretion, and the law is dispositive in this case.  Sabonis 
v. Brown, 6 Vet.App. 426, 429, citing Gardner v. Derwinski, 1 
Vet.App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993). 

Moreover, a review of the history of the law and regulations 
at issue reveal the Congressional intent behind 38 U.S.C. 
§ 314(q) (1968).  Although 38 C.F.R. § 3.350(g)(1) has 
changed over the years, the spirit of its meaning has 
remained the same.  The pertinent regulation, as revised in 
1956, states that:

Under the third paragraph of section 202 
(7), World War Veterans' Act, 1924, as 
amended July 2, 1926, as reenacted by 
Public No. 141, 73d Congress, and as 
subsequently amended and under paragraph 
II (q), Part I or Part II, Veterans 
Regulation 1 (a) (38 U.S.C. ch. 12A), any 
veteran having had a service-connected 
active tuberculosis disease of 
compensable degree, which has reached a 
condition of complete arrest, whose 
aggregate disabilities, including that 
resulting from tuberculosis, evaluated in 
percentage terms in accordance with the 
Schedule for Rating Disabilities, 1945 
Edition, entitle him to a monthly award 
of compensation of less than $67, shall 
be entitled to a statutory award of not 
less than $67 per month as compensation 
in full for all disabilities, including 
that resulting from tuberculosis. 
However, for any period during which the 
veteran's disabilities, including that 
resulting from tuberculosis disease, 
evaluated in accordance with the Schedule 
for Rating Disabilities, 1945 Edition, 
entitle him to an aggregate award of $67 
or more per month, the provisions of this 
section regarding the statutory award for 
arrested tuberculosis will be met by 
awarding the veteran the amount 
determined in accordance with the 
Schedule and Extensions thereto.  . . .  

38 C.F.R. § 3.132 (Revised 1956).  (Italics added).  

This regulation also contained additional provisions relating 
to special monthly compensation where loss of use was at 
issue, and the veteran was receiving a statutory award under 
section 202 (3) of the World War Veterans' Act, 1924, as 
amended; however, there are no loss of use issues, and the 
remaining provisions do not apply.  As the veteran's 10 
percent rating for his service connected back disability 
translates into a higher amount than the minimum $67, the 
provisions of (now repealed) 38 U.S.C. § 314 are met by 
awarding the veteran his schedular 10 percent rating.  

Therefore, the claim of entitlement to special monthly 
compensation (q) under the provisions of 38 C.F.R. 3.350(g), 
in addition to the schedular compensation awarded in 1999, 
lacks legal merit, and must be denied as matter of law.  See 
Sabonis v. Brown, 6 Vet.App. 426 (1994).

As a final matter, the Board notes the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, redefined VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
38 U.S.C.A. § 7104(c)(General Counsel precedent opinions 
binding on Board).  Anyone who files a claim is considered a 
"claimant" for VCAA purposes.  38 U.S.C.A. § 5100.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  

In the instant case the facts are not in dispute; resolution 
of the veteran's appeal is dependent on interpretation of the 
statutes and regulations pertaining to the payment of special 
monthly compensation (q).  VA has no further duty, therefore, 
to notify him of the evidence needed to substantiate his 
claim, or to assist him in obtaining that evidence, in that 
no reasonable possibility exists that any further assistance 
would aid him in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).


ORDER

Entitlement to restoration of special monthly compensation 
under the provisions of 38 C.F.R. § 3.350(g) is denied.  




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



